DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s RCE, Arguments, Remarks and Amendments filed January 29, 2021.
3. All objections and rejections previously drawn are hereby withdrawn.
Continued Examination under 37 CFR 1.114
4. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
Priority
5. It is acknowledged that this application claims foreign priority of the People's Republic of China Patent Application 201610103689.X (filed February 25, 2016 in the People's Republic of China), filed under 35 U.S.C. 119(a)-(d) and the entire contents of which is being incorporated herein by reference.
Allowable Subject Matter
6. After a thorough search and examination of the instant application, parent applications of the instant application and in light of the following, a notice of allowability is presented as below:
Prosecution history of the instant applications; and
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, IP Discover, etc.).
Claims 1-10 and 12-21 (renumbered to 1-20) are allowed.
Reasons for Allowance
7. The following is the Examiner's statement of reasons for allowance:
In the Examiner's Final Office Actions of November 16, 2020, Claims 1-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over 
Dunn et al.: "SYSTEMS AND METHODS FOR TRACKING RESPONSES ON AN ONLINE SOCIAL NETWORK" (United States Patent Application Publication US 20120102114 A1, filed December 1, 2011; and published April 26, 2012, hereafter "Dunn"), in view of
Yueh et al.: "FRAMEWORK FOR JOINING DATASETS" (United States Patent Application Publication US 20170193036 A1, filed December 30, 2015; and published July 6, 2017, hereafter "Yueh").


“”claim 1 requires replacing the first table name in the first SQL with the second table name without interfacing with a user. Claims 12 and 21 require similar limitations.
Dunn fails to disclose, and the Office Action does not assert that Dunn discloses, this limitation. Instead, this Office Action asserts that,¶¶ 50 and 75 of Yueh disclose "replacing, without performing a rewriting process of a first SQL, the first table name in the first SQL corresponding to the data operation request with the second table name." Applicant asserts that while Yueh discloses replacing table names to build a join SQL statement, Yueh does not teach replacing the table names without interfacing with a user. Specifically, Yueh allows a user to select tables displayed through a collection of UI views to obtain a desired joint dataset: Yueh, ¶¶ 37 and 50 (emphasis added). As shown above and in Figure 4, Yueh builds a join statement according to the user to selection, via the UI, of multiple tables to construct the joint dataset. This process allows the user to replace tables as viewed by the UI until reaching the desired dataset. Hence, Yueh fails to teach replacing the table names without interfacing with a user. Thus, the combination of Dunn and Yueh fails to disclose each element of claims 1, 12 and 21 and therefore fails to render obvious claims 1-10 and 12-20. The remaining cited references also fail to remedy that deficiency.””

the features of replacing table names to build a join SQL statement, specifically replacing the table names without interfacing with a user as the combined subject matters highlighted below is distinct from prior art searched.

“obtaining an identifier of a tenant and a data operation request, 
the data operation request requesting to perform a data operation on data of the tenant, and 
the data operation request comprising a first table name corresponding to the data;
determining, according to the identifier of the tenant and the first table name, a second table name of a data table in a first database corresponding to the data, 
the first database storing respective data tables of a plurality of tenants, 
a data table of each tenant corresponding to an identifier of each tenant, and 
the tenant comprising one of the tenants;
replacing, without interfacing with a user and without performing a rewriting process of a first structured query language (SQL), 
the first table name in the first SQL corresponding to the data operation request with the second table name; and
requesting the first database to execute the first SQL after replacing the first table name with the second table name to complete the data operation on the data”.

An update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, IP.com, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, , IP.com, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described and highlighted above and disclosed in each of the independent claims 1, 8 and 15. 

Claims in the groups (2-10) and (13-20) are directly or indirectly dependent upon the independent claims 1, and 12, respectively, and are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-10 and 12-20 (renumbered to 1-20) are allowed.
Conclusion
8. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, 
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
May 21, 2021